
	
		I
		112th CONGRESS
		1st Session
		H. R. 1684
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Sutton (for
			 herself, Mr. McKinley,
			 Mr. Lipinski,
			 Mr. Bishop of New York,
			 Mr. Jones,
			 Mr. Braley of Iowa,
			 Mr. DeFazio,
			 Mr. Michaud,
			 Ms. DeLauro,
			 Mr. Sarbanes,
			 Mr. Cohen,
			 Mr. Yarmuth,
			 Mr. George Miller of California,
			 Mr. Lynch,
			 Ms. Kaptur,
			 Mr. Gene Green of Texas,
			 Ms. Linda T. Sánchez of California,
			 Ms. Hirono,
			 Mr. Murphy of Connecticut,
			 Mr. Olver,
			 Mr. Andrews,
			 Ms. Edwards,
			 Mr. Lewis of Georgia,
			 Mr. Tonko,
			 Mr. Courtney,
			 Mr. Dingell,
			 Mr. Filner,
			 Mr. Garamendi,
			 Mr. Doyle,
			 Ms. Schakowsky, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the use of American iron, steel, and
		  manufactured goods in the construction, alteration, and repair of public water
		  systems and treatment works.
	
	
		1.Short titleThis Act may be cited as the
			 Keep American Jobs from Going Down the
			 Drain Act.
		2.Requirement for
			 use of American materials in public water systemsSection 1452(a) of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the
			 following:
			
				(4)Requirement for
				use of American materials
					(A)In
				generalNotwithstanding any other provision of law, none of the
				funds made available by a State loan fund as authorized under this section may
				be used for a project for the construction, alteration, maintenance, or repair
				of a public water system unless the steel, iron, and manufactured goods used in
				such project are produced in the United States.
					(B)WaiversSubparagraph
				(A) shall not apply in any case in which the Administrator, in consultation
				with the Governor of the State, finds that—
						(i)applying
				subparagraph (A) would be inconsistent with the public interest;
						(ii)the steel, iron,
				and manufactured goods are not produced in the United States in sufficient and
				reasonably available quantities and of a satisfactory quality; or
						(iii)inclusion of
				steel, iron, and manufactured goods produced in the United States will increase
				the cost of the overall project by more than 25 percent.
						(C)Public
				notification and written justification for waiverIf the
				Administrator determines that it is necessary to waive the application of
				subparagraph (A) based on a finding under subparagraph (B), the Administrator
				shall—
						(i)not less than 15
				days prior to waiving the application of subparagraph (A), provide public
				notice and the opportunity to comment on the Administrator’s intent to issue
				such waiver; and
						(ii)upon issuing such
				waiver, publish in the Federal Register a detailed written justification as to
				why the provision is being waived.
						(D)Consistency with
				international agreementsThis paragraph shall be applied in a
				manner consistent with United States obligations under international
				agreements.
					.
		3.Requirement for
			 use of American materials in treatment worksTitle VI Federal Water Pollution Control Act
			 (33 U.S.C. 1381 et seq.) is amended—
			(1)by redesignating
			 section 607 as section 608; and
			(2)by inserting after
			 section 606 the following:
				
					607.Requirement for
				use of American materials
						(a)In
				GeneralNotwithstanding any other provision of law, none of the
				funds made available by a State water pollution control revolving fund as
				authorized under this title may be used for the construction, alteration,
				maintenance, or repair of treatment works unless the steel, iron, and
				manufactured goods used in such treatment works are produced in the United
				States.
						(b)WaiversSubsection
				(a) shall not apply in any case in which the Administrator, in consultation
				with the Governor of the State, finds that—
							(1)applying
				subsection (a) would be inconsistent with the public interest;
							(2)the steel, iron,
				and manufactured goods are not produced in the United States in sufficient and
				reasonably available quantities and of a satisfactory quality; or
							(3)inclusion of
				steel, iron, and manufactured goods produced in the United States will increase
				the cost of the overall project by more than 25 percent.
							(c)Public
				Notification and Written Justification for WaiverIf the
				Administrator determines that it is necessary to waive the application of
				subsection (a) based on a finding under subsection (b), the Administrator
				shall—
							(1)not less than 15
				days prior to waiving application of subsection (a), provide public notice and
				the opportunity to comment on the Administrator’s intent to issue such waiver;
				and
							(2)upon issuing such
				waiver, publish in the Federal Register a detailed written justification as to
				why the provision is being waived.
							(d)Consistency With
				International AgreementsThis section shall be applied in a
				manner consistent with United States obligations under international
				agreements.
						.
				
			
